Case: 1:17-cv-02937 Document #: 152 Filed: 10/14/20 Page 1 of 7 PagelD #:2502

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION
VYSE GELATIN COMPANY nka VyGC Inc.)
Plaintiff, )
v. ) Case No. 17-cv-02937

)Honorable Martha Pacold
JT NATURALS USA LLC aka JT Naturals, LLC)

& JEFFREY HICKS )
Defendants. )
OPPOSED

EMEGENCY MOTION TO CONTINUE PLAINTIFF’S OBLIGATION TO RESPOND
OR OBJECT TO DEFENDANTS’ DISCOVERY UNTIL THE COURT’S RULING ON
PLAINTIFF’S MOTION TO ENFORCE COURT’S SANCTIONS ORDERS AND
ALTERNATIVELY FOR A PROTECTIVE ORDER

Plaintiff VYSE GELATIN COMPANY nka VyGC Inc., pursuant to Federal Rules of Civil
Procedure, Rules 26 and 37 and Local Rule 37.1, moves this Court as an emergency for an Order
staying Plaintiff's obligations under the Federal Rules of Civil Procedure to file objections and
responses to Defendants’ discovery served on October 1, 2020 (the “Discovery”)', until a date to
be set by the Court, if any, after the Court Rules on Plaintiff's Motion to Enforce Sanctions
Orders and Alternatively for a Protective Order filed October 12, 2020 [Document #148]

(“Plaintiff's Motion”), and in support of this motion states as follows:

1. As can be seen in Plaintiff's Motion it seeks to enforce this Court’s final chance for
Defendants to comply with the Court’s production and sanctions Orders against Defendants
before the Court decides to enter default judgment against Defendants. The Motion
demonstrates that Defendants materially failed to comply with the Court’s final chance Order

and seeks enforcement of the Court’s final chance Sanctions Order and default judgment against

 

' The Discovery consists of very broad interrogatories, requests to produce, and 70 overly broad
requests to admit, copies of which are attached as Exhibit 12 to Plaintiff's Motion.

1
Case: 1:17-cv-02937 Document #: 152 Filed: 10/14/20 Page 2 of 7 PagelD #:2503

Defendants. Alternatively as a sanction, if the Court is still unconvinced that default judgment is
warranted, the Motion seeks as a sanction striking the Discovery and prohibiting Defendants
from taking discovery or introducing evidence in summary judgment proceedings or at trial.
Also, in the alternative, Plaintiff seeks a protective order as to the Discovery because, as shown
in the Motion, the Discovery violates the Court’s Order that struck Defendants’ Affirmative
Defenses as a sanction and Fed. R. Civ. P. Rule 26’s proportionality requirement.

2. Because of COVID-19 rules, without a hearing, yesterday the Court entered an order
[Document # 151] setting a briefing schedule on the Motion; the final brief is due November 20,
2020, which is after the current due date of November 2, 2020, for Plaintiff to object and respond
to the Discovery.

3. This Court’s Case Procedures state in relevant part, “Emergency matters must be of such
a nature that a delay in hearing them would cause serious harm.” This motion is an emergency
because the Plaintiff will suffer serious harm if it is not granted. Most of the Discovery is sought
for affirmative defenses that have been waived or otherwise stricken by the Court’s Sanction’s
Order, or given the nature of the case is in material violation of Rule 26’s proportionality
requirements. Without the requested relief from this Court the Plaintiff must do exhaustive
information searches to the overly broad Discovery and prepare objections and respond to the
Discovery by November 2, 2020, as the Court will not decide the Motion until after that date. If
the Court grants the Motion the Court’s Order would either render any responses or objections
by Plaintiff to the Discovery unnecessary or the Order would materially limit the Discovery
through entry of a protective Order.

4. The undersigned conferred with counsel for the Defendants and made further attempts to

confer with Defendants in an effort to resolve the dispute without court action. Such efforts to
Case: 1:17-cv-02937 Document #: 152 Filed: 10/14/20 Page 3 of 7 PagelD #:2504

obtain agreement are found in communications in Exhibits 14A and 14B of the Motion. Also,
today, October 14, 2020 at 7:44 a.m., the undersigned wrote Defendants’ counsel in an effort to
obtain agreement on an order staying Plaintiffs obligations to object or respond to the
Discovery, if any, until the Court rules on the Motion. Receiving no response by noon the
undersigned sent another email to Defendants’ counsel at 12:16 p.m. Defendants’ Counsel has
not responded as of the time of this filing. Copies of the emails are attached. The undersigned
certifies that Plaintiff has in good faith conferred or attempted to confer with Defendants in an

effort to resolve the dispute without court action.

Relief Requested. It is respectfully requested that the Court enter an order staying the
Discovery Defendants served on Plaintiff on October 1, 2020 and continue all obligations of
Plaintiff to respond or object to the Discovery under the Federal Rules of Civil Procedure until a

date to be set by the Court after the Court rules on the Motion.

Dated: October 14, 2020 Respectfully submitted,
VYSE GELATIN COMPANY nka VyGC Inc.

By:  /s/ Mark E. Furlane
Mark E. Furlane (ARDC #0897175)
Berger, Newmark & Fenchel P.C.
1753 N. Tripp Ave.
Chicago, Illinois 60639
Telephone: (312) 704-7223

mfurlane@bnf-law.com
Case: 1:17-cv-02937 Document #: 152 Filed: 10/14/20 Page 4 of 7 PagelD #:2505

From: Mark Furlane

Sent: Wednesday, October 14, 2020 12:16 PM

To: Ankur Shah

Subject: Activity in Case 1:17-cv-02937 VYSE Gelatin Company v. Hicks et al set motion and R&R

deadlines/hearings

Mr. Shah:

Please confirm that you received my below email to you from earlier this morning. When might we expect your
response?

Mark E. Furlane

Berger, Newmark and Fenchel P.C.
1753 N. Tripp Ave.

Chicago, It 60639

Main: 312-782-5050

Direct: 312-704-7223

Fax: 773-360-7393

mfurlane@bnf-law.com

The contents of this e-mail message and any attachments are intended solely for the addressee(s) named in this
message. This communication is intended to be and to remain confidential and may be subject to applicable
attorney/client and/or work product privileges. If you are not the intended recipient of this message, or if this message
has been addressed to you in error, please immediately alert the sender by reply e-mail and then delete this message
and its attachments. Do not deliver, distribute or copy this message and/or any attachments and if you are not the

intended recipient, do not disclose the contents or take any action in reliance upan the information contained in this
communication or any attachments.

From: Mark Furlane

Sent: Wednesday, October 14, 2020 7:44 AM
To: Ankur Shah

Subject: Activity in Case 1:17-cv-02937 VYSE Gelatin Company v. Hicks et al set motion and R&R deadlines/hearings

Dear Mr. Shah:

Relative to Plaintiffs motion filed this past Monday, October 12, 2020 (the “Motion”) for enforcement of the
Court’s sanctions Orders, and alternatively fora protective Order with regard to Defendants’ discovery served
on October 1° (the “Discovery”), you sent me an email at 12:01 p.m. yesterday. Your email states in relevant
part, “I saw your Filing has not been noticed for hearing and is therefore a nullity which does not change your
due date for discovery responses on November 2. Ankur.” After your email the Court entered the below

briefing schedule on the Motion that takes the Court’s ruling on the Motion beyond the present due date for
Plaintiff to file objections and responses to the Discovery.

Given the pendency of the Motion and related timing of the briefing schedule on the Motion, pursuant to F. R.
Civ. P. Rules 26 and 37 and Local Rule 37.2, Plaintiff requests Defendants to agree to the Court entering an
order staying the Discovery and extending the required time for Plaintiff to object and/or respond to the
Case: 1:17-cv-02937 Document #: 152 Filed: 10/14/20 Page 5 of 7 PagelD #:2506

Discovery, if necessary depending on the Court’s ruling on the Motion, until after the Court rules on the
Motion.

Mark E. Furlane

Berger, Newmark and Fenchel P.C.
1753 N. Tripp Ave.

Chicago, IL 60639

Main: 312-782-5050

Direct: 312-704-7223

Fax: 773-360-7393

mfurlane@bnt-law.com

The contents of this e-mail message and any attachments are intended solely for the addressee(s) named in this
message. This communication is intended to be and to remain confidential and may be subject to applicable
attorney/client and/or work product privileges. If you are not the intended recipient of this message, or if this
message has been addressed to you in error, please immediately alert the sender by reply e-mail and then delete
this message and its attachments. Do not deliver, distribute or copy this message and/or any attachments and if
you are not the intended recipient, do not disclose the contents or take any action in reliance upon the
information contained in this communication or any attachments.

From: usdc_ecf_ilnd@ilnd.uscourts.gov [mailto:usdc_ecf_ilnd@iind.uscourts.gov]
Sent: Tuesday, October 13, 2020 2:50 PM
To: ecfmail_ilnd@ilnd.uscourts.gov

Subject: Activity in Case 1:17-cv-02937 VYSE Gelatin Company v. Hicks et al set motion and R&R deadlines/hearings

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to
this e-mail because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits
attorneys of record and parties in a case (including pro se litigants) to receive one free electronic copy of
all documents filed electronically, if receipt is required by law or directed by the filer. PACER access fees
apply to all other users. To avoid later charges, download a copy of each document during this first
viewing. However, if the referenced document is a transcript, the free copy and 30 page limit do not

apply.
United States District Court
Northern District of Illinois - CM/ECF LIVE, Ver 6.3.3

Notice of Electronic Filing

The following transaction was entered on 10/13/2020 at 2:49 PM CDT and filed on 10/13/2020

Case Name: VYSE Gelatin Company v. Hicks et al
Case Number: 1:17-cv-02937
Filer:

Document Number: |51

Docket Text:
MINUTE entry before the Honorable Martha M. Pacoltd:Defendants’ response to Plaintiff's
Case: 1:17-cv-02937 Document #: 152 Filed: 10/14/20 Page 6 of 7 PagelD #:2507
motion to enforce court's sanctions orders [148] is due by 11/3/2020. Plaintiff's reply brief is

due by 11/20/2020.(rao, }

1:17-cv-02937 Notice has been electronically mailed to:
Mark Elliott Furlane mfurlane@bnf-law.com

Ankur V Shah ashah@shahlegalrep.com

1:17-cv-02937 Notice has been delivered by other means to:
Case: 1:17-cv-02937 Document #: 152 Filed: 10/14/20 Page 7 of 7 PagelD #:2508

CERTIFICATE OF SERVICE
The undersigned attorney certifies that on October 14, 2020 he e-filed this emergency
motion through the Court’s CM/ECF system which will cause a copy of the document to be
delivered electronically to the counsel of record for defendant(s) shown below:

Ankur V Shah, Esq.

Shah Legal Representation

333 South Wabash Ave., Suite 2700
Chicago, IL 60604

Email: ash@shahlegalrep.com

/sfMark E Furlane
